Citation Nr: 0327943	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for a manic 
depressive disorder, currently evaluated as 50 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  In particular, in a July 2000 decision, 
the RO awarded an increased disability evaluation from 
30 percent to 50 percent, effective from March 2000, for the 
service-connected manic depressive illness, mixed type.  
Additionally, by an April 2002 rating action, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
PTSD had not been received.  In that decision, the RO also 
denied the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a March 1994 rating decision, the RO continued a prior 
denial of service connection for PTSD.  Although notified of 
the denial, the veteran did not initiate an appeal of the 
March 1994 decision.  

3.  The evidence received since the March 1994 denial of the 
veteran's petition to reopen his previously denied claim for 
service connection for PTSD bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision which continued a previous 
denial of service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1993).  

2.  The evidence received since the March 1994 continued 
denial of service connection for PTSD is new and material, 
and the claim for service connection for a PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a January 2003 letter, the statement of the case furnished in 
March 2003, and a supplemental statement of the case issued 
in June 2003, the RO informed the veteran of the specific 
provisions of the VCAA, the criteria used to adjudicate his 
petition to reopen his previously denied claim for service 
connection for PTSD, the particular type of evidence needed 
to substantiate this issue, as well as the specific type of 
information needed from him.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  As 
such, the Board finds that VA has met the requirements of the 
VCAA and its implementing regulations and will proceed to 
address the veteran's claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

The Board acknowledges that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Importantly, however, for the reasons set forth in the 
following decision, the Board is granting the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.  As such, the Board finds that the 
veteran has not been harmed, with regard to his new and 
material issue.  

Factual Background

Initially, in January 1992, the veteran raised the issue of 
entitlement to service connection for PTSD.  He made no 
specific assertions in support of this claim.  According to 
the service personnel records, the veteran served in Panama 
from April 1966 to January 1968.  His military occupational 
specialty was that of a field wireman.  The related civilian 
occupation was a switch board operator.  The veteran received 
the National Defense Service Medal as well as the Expert 
Badge With Rifle Bar.  

The service medical records, which reflect treatment for 
severe chronic schizophrenic reaction (paranoid type), are 
negative for complaints of, treatment for, or findings of 
PTSD.  Post-service medical reports note treatment for a 
psychiatric condition variously diagnosed as manic depression 
and paranoid schizophrenia.  These records are negative for a 
diagnosis of PTSD.  

By an October 1992 rating action, the RO denied service 
connection for PTSD.  The RO explained that the evidence of 
record did not support a diagnosis of PTSD or a verifiable 
stressor recognized as causing this disability.  Several 
weeks later in October 1992, the RO notified the veteran of 
the denial of his service connection claim.  He did not 
respond.  

Thereafter, by a March 1994 rating action, the RO determined 
that the additional evidence received since the October 1992 
decision did not warrant a change in the prior denial of 
service connection for PTSD.  The additional evidence 
received since the October 1992 rating action included 
private medical records reflecting treatment for a mixed 
bipolar disorder between January 1992 and June 1993.  
Further, one of these reports, a record dated in June 1992, 
includes the treating physician's recommendation to rule-out 
PTSD.  

In the March 1994 rating action, the RO considered these 
additional records.  The RO determined that the reports did 
not demonstrate "complaints, treatment or objective clinical 
referable to PTSD."  The RO continued the previous denial of 
service connection for PTSD on the basis that the additional 
information received since the initial denial in October 1992 
continued to reflect that the veteran did not have PTSD.  
Approximately one week later in March 1994, the RO notified 
the veteran of the continued denial of his service connection 
claim.  He did not respond.  

Subsequently, the veteran submitted his current petition to 
reopen his claim for service connection for PTSD.  The 
additional medical records received during the current appeal 
include reports of private and VA medical care for a 
psychiatric condition variously diagnosed as a bipolar 
disorder, manic depression, and an adjustment disorder with 
mixed emotional features.  

Specifically, in August 2001, the veteran received follow-up 
VA outpatient treatment for a single episode of an acute 
panic attack.  The veteran denied experiencing a recurrence 
of the panic attack since the initial episode.  In addition, 
although the veteran described significant anxiety, he also 
explained that this symptomatology had gradually improved and 
had actually been gone during the past week.  Further, the 
veteran complained of trouble sleeping.  The report of this 
treatment session indicates that the veteran was receiving 
counseling for PTSD.  The evaluating physician provided 
impressions of PTSD as well as a single episode of panic 
(which, the doctor, explained did not meet the criteria for a 
panic disorder).  

Analysis

As previously noted in this decision, by the March 1994 
rating action, the RO confirmed a prior denial of service 
connection for PTSD.  Specifically, in March 1994, the RO 
held that the additional evidence (e.g., post-service private 
medical records) received since the original denial of 
service connection for PTSD in October 1992 did not reflect a 
diagnosis of this disability.  Approximately one week later 
in March 1994, the RO notified the veteran of the continued 
denial of his service connection claim.  However, the veteran 
failed to initiate an appeal of the denial by filing a notice 
of disagreement.  Consequently, the March 1994 denial of 
service connection for PTSD became final.  See, 38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1993).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

In the current appeal, the RO, by the April 2002 rating 
action, determined that new and material evidence sufficient 
to reopen the previously denied claim for service connection 
for PTSD had not been received.  The basis of the RO's 
conclusion was that the additional evidence received since 
the prior final denial of this claim in March 1994 did not 
reflect a diagnosis of PTSD.  Significantly, however, the 
additional evidence received since the prior final denial in 
March 1994 includes copies of private and VA medical records 
reflecting such a diagnosis.  

Specifically, a private medical report dated in 1998 includes 
assessments of a history of polysubstance abuse and a bipolar 
disorder, as well as a recommendation to rule out PTSD.  
Additionally, in an August 2001 VA outpatient treatment 
record, a physician provided impressions of PTSD as well as a 
single episode of panic (which did not meet the criteria for 
a panic disorder).  

Importantly, as these private and VA medical records dated in 
1998 and August 2001 include a physician's recommendation to 
rule out a diagnosis of PTSD as well as another doctor's 
conclusion that the veteran has PTSD, the Board finds that 
the additional evidence received since the last final denial 
of the PTSD issue in March 1994 is clearly probative of the 
central issue in the veteran's PTSD claim.  Significantly, 
the 1998 private medical record as well as the August 2001 VA 
outpatient treatment report bear directly and substantially 
upon the specific matter under consideration, are neither 
cumulative nor redundant, and, by themselves or in connection 
with evidence previously assembled, are so significant that 
they must be considered in order to decide fairly the merits 
of the claim for service connection for PTSD.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for PTSD in March 1994 is new and material, as contemplated 
by the pertinent law and regulations.  As such, this 
additional evidence serves as a basis to reopen the veteran's 
claim for service connection for PTSD.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.  


REMAND

As the Board noted earlier in this decision, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
Court invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In particular, with regard to the veteran's claim for service 
connection for PTSD, the Board notes that the veteran has not 
been accorded a VA psychiatric examination to determine 
whether he has a clear diagnosis of PTSD.  Moreover, a 
complete and thorough review of his claims folder indicates 
that no attempt has been made by the RO to verify his 
reported in-service stressors.  

Furthermore, with regard to the issue of entitlement to an 
increased rating greater than 50 percent for the 
service-connected manic depressive disorder, the Board notes 
that pertinent medical evidence received during the current 
appeal reflects varying degrees of severity of this 
disability.  Moreover, these additional records demonstrate a 
psychiatric disorder characterized as a bipolar disorder 
rather than the service-connected psychiatric disability 
characterized as manic depression.  

For instance, according to a private evaluation report dated 
in April 2000, the veteran's counselor assigned a Global 
Assessment of Functioning (GAF) score of 45 for the veteran's 
bipolar disorder.  In particular, the counselor described 
this disability as severe.  In Richard v. Brown, 9 Vet.App. 
266, 267 (1996), the United States Court Of Appeals For 
Veterans Claims (Court) explained that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The Court 
also cited Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994), which notes that a GAF score of 41 
to 50 is representative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Approximately one week later in April 2000, the veteran 
underwent a VA psychological examination which resulted in a 
diagnosis of a bipolar disorder and a GAF score of 55.  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  

Thereafter, based on the results of a November 2001 
evaluation, the veteran's private counselor reiterated his 
prior conclusions that the veteran has a bipolar disorder 
which is severe and which is representative of a GAF score 
of 45.  Id.  Approximately one-and-a-half weeks later in 
November 2001, another VA psychological evaluation conducted 
by a different examiner confirmed a diagnosis of bipolar 
disorder and a GAF score of 55.  Id.  

Subsequently, in February 2003, the veteran underwent a VA 
psychiatric examination.  According to the report of this 
evaluation, the examiner diagnosed a bipolar disorder and 
assigned a GAF score of 60.  See, id, noting that a GAF score 
of 51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  As such, the Board believes that, on remand, 
the veteran should be accorded a pertinent VA examination to 
determine the current nature and severity of his 
service-connected psychiatric disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain the veteran's 
complete clinical records relating to any 
psychiatric treatment that he has 
received at the VA Medical Center (VAMC) 
in Glasgow, Montana since February 2003.  

3.  In addition, the RO should send to 
the veteran a development letter asking 
him to give a comprehensive statement 
regarding his reported stressors during 
his active military duty.  Ask him to 
furnish the specific location of his unit 
and the approximate month and year of 
when the stressors occurred, to include 
any enemy mortar, rocket, and sniper 
attacks.

4.  Following receipt of the report 
regarding the veteran's reported 
stressors, prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  

5.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and extent of the 
service-connected manic depression and to 
determine whether he does, in fact, have 
PTSD.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  In addition, 
the examiner should specifically state 
the appropriate characterization of the 
veteran's service-connected psychiatric 
disability and should provide a GAF score 
along with an explanation of the score's 
meaning (in relationship to the 
service-connected psychiatric 
disability). 
 
Furthermore, the examiner should 
specifically state whether a diagnosis of 
PTSD is deemed appropriate.  If so, the 
examiner should specify whether each 
stressor found to be established by the 
record is sufficient to produce PTSD and 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors that are found 
to be established by the record and that 
are found to be sufficient to produce 
PTSD by the examiner.  (The examiner 
should be informed that only a verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD).   
 
Moreover, the examiner should express a 
specific opinion as to the effect of the 
service-connected psychiatric disability 
(to include any diagnosed PTSD found to 
be the result of a verified stressor) on 
the veteran's ability to obtain and 
maintain gainful occupation.  The 
examiner should render an opinion as to 
whether the veteran' service-connected 
psychiatric disability (to include any 
diagnosed PTSD found to be the result of 
a verified stressor) prevents employment.  
 
6.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to a disability rating greater than 
50 percent for the service-connected 
psychiatric disability currently 
characterized as manic depression, 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disability, and 
entitlement to service connection for 
PTSD.  Re-adjudication should include the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  The RO's 
consideration of referring the veteran's 
increased rating issue for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003) must be documented on 
readjudication.

If the decision remains in any way 
adverse to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the supplemental 
statement of the case in June 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



